Citation Nr: 0720700	
Decision Date: 07/11/07    Archive Date: 07/25/07

DOCKET NO.  04-01 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for a left knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1979 to July 1982 
and from November 1987 to October 1989.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 2003 decision by the RO in Waco, Texas, 
which confirmed and continued a 10 percent disability rating 
for a left knee disability.

In May 2006, the veteran presented testimony at a Travel 
Board hearing before the undersigned Veterans Law Judge.  A 
transcript of this hearing is associated with the claims 
folder.  In addition, in August 2006, the Board remanded the 
case to the RO for additional development.  The appeal is 
again before the Board for appellate review.


FINDING OF FACT

The medical evidence of record does not demonstrate 
subluxation, instability, limitation of flexion to 
60 degrees, or any limitation of extension for the veteran's 
service-connected left knee condition.  The degree of 
functional loss due to pain and tenderness is already 
adequately reflected in the current rating assigned.  


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for a left knee disability have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5257-5261 (2006).  





REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Review of the claims folder reveals compliance with the VCAA, 
38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  The duty to notify was accomplished by way 
of VCAA letters from the RO to the veteran dated May 2003, 
April 2006, and September 2006.  Those letters effectively 
satisfied the notification requirements of the VCAA 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) by: (1) Informing the veteran about the 
information and evidence not of record that was necessary to 
substantiate the claim; (2) informing the veteran about the 
information and evidence the VA would seek to provide; (3) 
informing the veteran about the information and evidence he 
was expected to provide; and (4) requesting the veteran 
provide any evidence in his possession that pertains to his 
claim.  See also Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).   

With regard to additional first element notice, April 2006 
and September 2006 correspondence from the RO further advised 
the veteran of how a disability rating and an effective date 
are assigned.  Dingess v. Nicholson, 19 Vet. App. 473, 486 
(2006).  Notably, the RO did not provide Dingess notice of 
the first element prior to the initial adjudication on 
appeal.  Pelegrini, 18 Vet. App. at 120.  

With regard to the fourth element of notice, only the 
supplemental September 2006 VCAA letter specifically asks the 
veteran to provide any evidence in his possession that 
pertains to the claim.  Pelegrini, 18 Vet. App. at 120-121.  
The RO did not provide notice of this element prior to the 
initial adjudication on appeal. Id. at 120.    

While the RO's letters of April and September 2006 were 
issued after the rating decision, the Board finds that any 
defect with respect to the timing of the VCAA notice 
requirement is harmless error. See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).  The Board notes that the Court 
specifically stated in Pelegrini that it was not requiring 
the voiding or nullification of any Agency of Original 
Jurisdiction (AOJ) action or decision, only finding that 
appellants are entitled to VCAA-content-complying notice.  
Thus, the timing of the notice with respect to that claim 
does not nullify the rating action upon which this appeal is 
based and the Board specifically finds that the veteran was 
not prejudiced by the post-AOJ decision notice because he was 
given sufficient time to submit and/or identify any and all 
evidence necessary to substantiate the claim.  Further, the 
Board emphasizes that the Federal Circuit recently held that 
the provision of adequate VCAA notices prior to a 
"readjudication decision" such as a supplemental statement 
of the case (SSOC) "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to the initial 
adjudication.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (Mayfield II).  In this case, after the notice was 
provided, the case was readjudicated and a supplemental 
statement of the case was provided to the appellant in March 
2007.  

The Board finds that the any prejudice due to the timing 
error for the first (Dingess) and fourth elements of VCAA 
notice has been rebutted in this case by the following: (1) 
based on the communications sent to the veteran over the 
course of this appeal, the veteran clearly has actual 
knowledge of the evidence he is required to submit in this 
case; and (2) in this case, based on the veteran's 
contentions and the communications provided to the veteran by 
the VA over the course of this appeal, the veteran reasonably 
understands from the notices provided what was needed.  

Specifically, the veteran submitted some additional VA 
treatment records, lay statements, and hearing testimony 
showing actual knowledge of the evidence required for his 
increased rating claim.  The veteran also made himself 
available for several VA examinations to determine the 
severity of his left knee disability.  In addition, the 
actual supplemental notices provided by the VA are clear and 
pertinent to the veteran's contentions, such that a 
reasonable person could understand what was required to prove 
the claim.  Overall, even though the VA may have erred by 
relying on various post-decisional documents to conclude that 
adequate VCAA notice has been provided, the veteran was 
afforded a meaningful opportunity to participate in the 
adjudication of his claim.  Overton v. Nicholson, 20 Vet. 
App. 427, 435 (2006)     

With respect to the duty to assist, the RO has secured the 
veteran's SMRs and relevant VA treatment records.  The 
veteran was also afforded several VA examinations, and the 
appeal was remanded by the Board in August 2006 to further 
assist the veteran with his claim.  The veteran also 
testified at a May 2006 Board hearing that was scheduled for 
him.  There is no indication in the claims folder that the 
veteran identified and authorized VA to obtain any private 
medical records.  Neither the veteran nor his representative 
has contended that any additional evidence remains 
outstanding.

A remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998). The Board is satisfied 
as to compliance with its instructions from the August 2006 
remand.

Thus, the Board is satisfied that the duty to assist has been 
met.  38 U.S.C.A. § 5103A.

Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2006).  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.  The provisions 
of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  A finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).  

With any form of arthritis, painful motion is an important 
factor of disability. Joints that are actually painful, 
unstable, or malaligned, due to healed injury, should be 
entitled to at least the minimum compensable rating for the 
joint.  Special note should be taken of objective indications 
of pain on pressure or manipulation, muscle spasm, 
crepitation, and active and passive range of motion of both 
the damaged joint and the opposite undamaged joint.  38 
C.F.R. § 4.59.

Historically, from October 6, 1989 to March 14, 1995, the 
veteran's left knee disability was originally diagnosed as 
chondromalacia, status post in-service arthrosporic surgery, 
and was rated as noncompensable (0 percent disabling) under 
Diagnostic Code 5257, other impairment of the knee with 
recurrent subluxation or lateral instability.  38 C.F.R. 
§ 4.71a.  The veteran sustained this left knee condition in 
service due to extensive running and field exercises.   

As of March 14, 1995, the veteran's left knee disability was 
increased to 10 percent disabling due to limitation of motion 
on extension to 10 degrees pursuant to Diagnostic Codes 5257-
5261.  Diagnostic Code 5261 pertains to limitation of leg 
extension.  This 10 rating has remained in effect since March 
14, 1995.    

The issue on appeal arises from a claim for an increased 
rating received in April 2003.  The veteran has requested an 
increased rating beyond the 10 percent currently assigned.  
As a result, the present level of disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

A February 2005 VA examiner and October 2003 VA magnetic 
resonance imaging (MRI) report both recently confirmed left 
knee arthritis associated with his original service-connected 
left knee disability.  
                         
In this regard, degenerative arthritis, when established by 
X-ray findings, will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  When the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, as is 
the case here, a rating of 10 percent is for application for 
each such major joint or group of minor joints affected by 
limitation of motion to be combined, not added under 
Diagnostic Code 5003.  In addition, the provisions of 38 
C.F.R. §§ 4.40, 4.45, and 4.59 must be considered in 
assigning an evaluation for degenerative under Diagnostic 
Code 5003.  Rating personnel must consider functional loss 
and clearly explain the impact of pain on the disability.  
VAOPGCPREC 9-98.  In this regard, a separate rating for 
arthritis could also be based on X-ray findings and painful 
motion under 38 C.F.R. § 4.59.  See Id. 
            
The diagnostic codes that focus on limitation of motion of 
the knee are Diagnostic Codes 5260 and 5261.  Normal range of 
motion of the knee is to zero degrees extension and to 140 
degrees flexion. See 38 C.F.R. § 4.71a, Plate II.  

Under Diagnostic Code 5260, a noncompensable rating will be 
assigned for limitation of flexion of the leg to 60 degrees; 
a 10 percent rating will be assigned for limitation of 
flexion of the leg to 45 degrees; a 20 percent rating will be 
assigned for limitation of flexion of the leg to 30 degrees; 
and a 30 percent rating will be assigned for limitation of 
flexion of the leg to 15 degrees.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5260.  

Under Diagnostic Code 5261, a noncompensable rating will be 
assigned for limitation of extension of the leg to 5 degrees; 
a 10 percent rating will be assigned for limitation of 
extension of the leg to 10 degrees; a 20 percent rating will 
be assigned for limitation of extension of the leg to 15 
degrees; a 30 percent rating will be assigned for limitation 
of extension of the leg to 20 degrees; a 40 percent rating 
will be assigned for limitation of extension of the leg to 30 
degrees; and a 50 percent rating will be assigned for 
limitation of extension of the leg to 45 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5261.

As the recent medical evidence of record does not show 
compensable limitation of extension nor is there competent 
medical evidence of record showing that the veteran has 
subluxation or instability, a higher evaluation must be 
denied pursuant to Diagnostic Codes 5257 and 5261.  

The Board notes that other diagnostic codes for knee 
disabilities which provide a rating greater than 10 percent 
are not more appropriate because the facts of the case do not 
support their application.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5256 (ankylosis of the knee), Diagnostic Code 5258 
(dislocated cartilage), Diagnostic Code 5262 (impairment of 
the tibia and fibula), and Diagnostic Code 5263 (genu 
recurvatum).  See Butts v. Brown, 5 Vet. App. 532 (1993) 
(choice of diagnostic code should be upheld if it is 
supported by explanation and evidence).  

With respect to Diagnostic Code 5259, removal of the 
semilunar cartilage, an evaluation of the veteran's 
disability under this diagnostic code is also not warranted.  
In particular, the Board emphasizes that an April 1989 
inpatient surgery report associated with the veteran's 
service medical records (SMRs) shows that no cartilage or 
other tissue was removed during left knee arthroscopic 
surgery.  Thus, the facts of the case do not support 
application of Diagnostic Code 5259.     
 
The Board also notes that a veteran who has arthritis and 
instability of the knee may be rated separately under 
Diagnostic Codes 5003 and 5257, provided that a separate 
rating is based upon additional disability.  VAOPGCPREC 23-
97; See Esteban v. Brown, 6 Vet. App. 259 (1994) (veteran is 
entitled to separate disability ratings for different 
manifestations of the same disability when the symptomatology 
of one manifestation is not duplicative or overlapping of the 
symptomatology of the other manifestations).  

With regard to claimed instability of the left knee, the 
veteran has intermittently worn a knee brace throughout the 
appeal period.  At the May 2006 Travel Board hearing, he also 
reported occasional instability.  He reported that his left 
knee "gives out" approximately once a month.  

However, upon objective observation, VA examinations dated 
August 2003, February 2005, and February 2007 with associated 
X-ray reports reveal negative Lachman's tests, negative 
McMurray's tests, no subluxation, no instability, no laxity, 
no swelling, and stable medial and lateral collateral 
ligaments.  The Board acknowledges that the August 2003 
examiner noted a five-degree varus alignment in both knees.  
Nonetheless, the examiner still found that the veteran's left 
knee was stable.  Overall, the objective medical evidence of 
record simply does not demonstrate recurrent subluxation or 
lateral instability.  The overwhelming objective medical 
evidence that clearly shows no recent instability is more 
probative than the veteran's subjective complaints.  

Upon review of the evidence, a higher rating for limitation 
of motion of the left knee is not in order.  Specifically, 
the Board has reviewed the VA outpatient treatment records 
from October 2003 to May 2005 and reports of VA examinations 
conducted in August 2003, February 2005, and February 2007.  
At no time has the veteran exhibited range of motion with 
flexion limited to 30 degrees, or extension limited to 15 
degrees as would be required for a 20 percent evaluation to 
be assigned under Diagnostic Codes 5260 or 5261.  See August 
2003 VA examination (0 degrees of extension to 130 degrees 
flexion), February 2005 VA examination (0 degrees of 
extension to 95 degrees flexion), and February 2007 VA 
examination (0 degrees extension to 100 flexion).  The Board 
finds that the VA medical evidence of record supplies clear 
and probative evidence against the claim for a higher rating.  

With regard to functional loss, the veteran reported constant 
pain with stiffness and burning in his left knee to the 
February 2007 examiner.  He indicated that the pain is worse 
during the winter, and he has difficulty climbing stairs and 
walking.  He also has difficulty performing yard work.  In 
addition, he intermittently wears a knee brace.  He takes 
Motrin for the pain, and received a single steroid injection, 
which according to the veteran did not help.  The veteran 
also indicated to the February 2005 VA examiner that he was 
still able to work in quality assurance with a cable company.  
Subsequent evidence of record reveals that the veteran quit 
working to take business classes and to enter a job-training 
program.   

Upon objective examination, the VA examiners collectively 
noted no pain on motion, no weakness, no fatigue, no 
swelling, no incoordination, no deformity, and no crepitus.  
His gait was normal according to the February 2005 VA 
examiner.  Several of the examiners did note tenderness to 
palpation.  However, most significantly, both the February 
2005 and February 2007 VA examiners reported no pain on 
movement, no additional loss of range of motion with 
repetitive movement, and no increased limitations with flare-
ups or repetitive motion.  In sum, his limitation of motion 
and any functional loss present are adequately reflected in 
the 10 percent rating currently assigned.  38 C.F.R. §§ 4.7, 
4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 206.

In light of the above, the Board finds that the preponderance 
of the evidence is against a disability rating greater than 
10 percent for the veteran's left knee disability.  38 C.F.R. 
§ 4.3.

It is undisputed that the veteran's service-connected left 
knee disability has some adverse effect on his employment, 
but as noted above, the schedular rating criteria are 
designed to take such factors into account.  The veteran 
worked with a cable company up to 2005, and subsequently 
decided to take business and job-training classes.  Overall, 
the Board finds no evidence of frequent hospitalization or 
marked interference with employment associated with his left 
knee disability in order to justify a referral of the case 
for extra-schedular consideration.  38 C.F.R.  § 3.321(b)(1).      

	(CONTINUED ON NEXT PAGE)





ORDER

A disability rating in excess of 10 percent for a left knee 
disability is denied. 




____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


